Citation Nr: 1725484	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C § 1151 for residuals associated with treatment for a dental disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2016.  The transcript is of record.


FINDINGS OF FACT

1. The Veteran experienced additional disability resulting in masticatory insufficiency, chronic jaw pain, overbite, and infections.  

2. Lack of proper skill or error in judgment on VA's part in furnishing the Veteran treatment caused the Veteran's additional disability, and such disability was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability due to VA surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking section 1151 benefits for residuals from dental treatment he received in May 2000 at the Chicago VA Medical Center (VAMC), as he contends that his current dental disability is the result of negligence and improper care by VA surgeons.  

He argues that as a result of an implant procedure performed in May 2000, which led to the subsequent surgeries involving implant removal and restorations, the Veteran experiences severe complications, to include a broken jaw, chronic pain, problems with chewing, swallowing, and eating food (he has to eat soft foods), infections, and problems with sleeping.  He reports that these problems have been ongoing since the May 2000 procedure.

According to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  

After careful consideration, the Board finds that the evidence is at least in relative equipoise on all material elements of the claim.

The basic facts of the case are not in dispute.  The Veteran had treatment for masticatory insufficiency in December 1999 at the VAMC Westside in Chicago.  Dr. R.D. performed multiple odontectomies of teeth numbered 3, 12, 13 and 21.  He had implants placed in surgical areas of 18, 19, 20, 28, 30, and 31 (maxilla and mandible).  He also had a bone graft of surgical site number 21.  

In May 2000, the Veteran underwent surgery for placement of additional implants.  Specifically, he had implants to maxilla, uncovered mandibular implants, and a bone graft to mandible (left).  Two implants were placed in the maxillary right, approximating the positions of teeth numbered 3 and 5, two implants were placed in the maxillary left approximating positions of teeth numbered 12 and 4, and two implants were placed in the mandibular left approximating positions of teeth 18 and 20.  The Veteran signed an informed consent form for this procedure in April 2000.  

The Veteran sought a private doctor to evaluate residuals and symptoms from the May 2000 procedure.  He returned to the VAMC to have the additional surgery.  

In July 2000, the Veteran underwent additional surgery to remove infected dental implants (i.e., debridement of the lower left mandible).  Dr. R.D. removed implant number 5 and removed infected bone in number 18.  There was bone infection noted in areas 5, 6, 18 to 20.  There was a signed informed consent form for this procedure.

This Veteran has undergone numerous years of dental treatment under VA's care.  He was seen at the VAMC in Chicago through 2006 (where the 1999 and 2000 procedures took place by Dr. R.D.), then he transferred care to Milwaukee VAMC from 2006 onward.  

In support of his claim, the Veteran submitted an evaluation report from a private doctor that he sought evaluation from in June 2000, approximately one month following his May 2000 implant procedure.  Dr. M.L. examined the Veteran, to include taking panoramic X-rays, and performed clinical and radiographic evaluations.  In pertinent part, he wrote, "[t]he implant in the area of tooth #18 has three 5 mm radiopaque objects which appear to be screws near its apical portion and at the inferior border of the mandible.  This was the location of the previous bone graft failure.  I am unsure whether these screws are fixed to bone or whether they are in soft tissue only."  For recommended treatment, Dr. M.L. opined that the Veteran contact the treating surgeon and make him aware of the complications.  He suspected that the three objects in the mandibular left will need to be removed before complete resolution of this area.  He also recommended that the implant in number 5 be explored surgically and possibly removed if the infection stems from the proximity problem between the implant in the position of tooth numbered 5 and 6.  He was unfamiliar with the implant system that was used in the treatment at VA.

In connection with this claim, a VA doctor reviewed the Veteran's case in June 2010 and rendered an opinion that there was no evidence that the Veteran has a disability that was caused or became worse as a result of VA treatment.  Essentially, he opined that VA performed the May 2000 procedure without any carelessness negligence lack or skill or similar incidence of fault on the part of the attending VA personnel.  The examiner noted that the Veteran required extraction of four teeth in 1999 and needed dental implants.  Two implants failed to integrate and were removed in July 2000.  He further explained, "[t]he dental literature has numerous examples of dental implants that fail to integrate and require removal.  The surgeons allowed adequate time for the implants in the areas of teeth numbers 5 and 18 to integrate in the respective maxilla and mandible.  When it was apparent that these implants were failing, they appropriately scheduled the veteran for removal of the implants."  Further, this examiner, upon examination of the Veteran, concluded that there were no residuals from 2000, to include tongue problems or difficulty swallowing.

On review of VA treatment records and the Veteran's testimony, the Board finds that the Veteran has an additional disability resulting from VA surgical treatment that occurred in May 2000.  Since 2000, the Veteran experiences severe complications, to include a broken jaw, chronic pain, problems with chewing, swallowing, and biting/eating food (has to only eat soft foods), infections, and problems sleeping.  

Second, the Board finds that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the oral surgery in May 2000.  To this end, Dr. M.L.'s opinion is persuasive, determinative, and consistent with the credible testimony of the Veteran, whereas the VA examiner did not consider the complete surgical history of the Veteran.  The Veteran sought Dr. M.L.'s opinion because he was experiencing residuals from the May 2000 implant procedure.  Dr. M.L. stated that there were three radiopaque objects, which appear to be screws in the location of the previous bone graft failure, and he recommended that these be taken out.  The July 2000 procedure was undertaken to remove implant number 5 and infected bone in number 18, but the Veteran's condition had not improved.  In fact, the evidence shows numerous follow-ups and surgical interventions for restoration stemming from complications from the May 2000 surgery.  The VA examiner essentially argues that the failure of integration of implants is a foreseeable, reasonable consequence of having implants in the first place (along with infections) and that VA acted within an appropriate timeframe to remove the implants once integration failed (he approximated a three-month period for integration).  A reasonable reading of Dr. M.L.'s evaluation report, which was approximately four weeks after the May 2000 surgery, suggests that there were objects and/or implants placed that were either not placed correctly or not placed in a site that was feasible for healing.  In fact, there were objects placed in the site of previous bone graft failure.  The Veteran's testimony that the May 2000 surgery was the tipping point for his periodontal problems is consistent with this report and treatment records to follow.

On the issue of causation, the Board finds that Dr. M.L.'s evaluation report is based on an accurate factual foundation, it is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Disability compensation pursuant to 38 U.S.C. § 1151 for residuals associated with treatment for a dental disorder is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


